UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 26, 2015 NV5 Holdings, INC . (Exact name of registrant as specified in its charter) Delaware 001-35849 45-3458017 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 South Park Road, Suite350 Hollywood, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (954)495-2112 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 26, 2015, NV5 Holdings, Inc. (the “Company”) reported its financial results for the quarter ended and the year ended December 31, 2014. The information contained in this Item 2.02 (including Exhibit 99.1) is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The Company does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in the Company’s expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based, except as required by law. Item 9.01. Financial Statements and Exhibits . (d) Exhibits. Exhibit No. Description 99.1 Press Release dated March 26, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 26, 2015 NV5 HOLDINGS, INC. By: /s/ Michael P. Rama Name: Michael P. Rama Title: Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated March 26, 2015
